Opinion by
Judge Peters :
Appellants acquired no lien on the effects of their debtors by the institution of a suit against them merely, and before a lien had been acquired by the creditors the debtors might rightfully convey their property either directly to all, the creditors or to a trustee, or assignee, in trust for them all; such disposition was *161not only legal, but was just and equitable, the creditors being equally meritorious. Nor did t'he right of the beneficiaries under the deed, depend upon the acceptance or non-acceptance, of the trustee; the chancellor would take charge of the estate conveyed and appoint a trustee if necessary.

Kinchloe, Rodman, for appellant.


R. Y. Bush, for appellee.

As the judgment distributed the funds pro rata among all the creditors, appellants included, they have no just cause to complain.
Wherefore the judgment was affirmed.